Citation Nr: 0814482	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  00-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In the veteran's VA Form 9, dated in June 2000, he requested 
a hearing before a member of the Board.  In correspondence 
dated in July 2000, the veteran indicated that he wanted a 
hearing before a Hearing Officer at the RO in lieu of a Board 
hearing.  In response to a supplemental statement of the case 
(SSOC), dated in August 2006, the veteran provided the RO 
with another VA Form 9.  In this document, dated in August 
2006, the veteran indicated that he did not want a hearing.  
The Board finds that the veteran has withdrawn his original 
Board hearing request and there are no outstanding requests 
for a Board hearing.  38 C.F.R. § 20.704(e) (2007).

In June 2007, the veteran submitted a statement in support of 
his claim and a PTSD development sheet, both dated in June 
2007, and a VA Medical Center (VAMC) progress note, dated in 
July 2004.  In correspondence dated in February 2008, the 
Board informed the veteran that this evidence had not been 
timely submitted.  38 C.F.R. § 20.1304(a) (2007).  The Board 
informed the veteran that it would not accept the additional 
evidence unless good cause was demonstrated in a written 
motion.  38 § 20.1304(b) (2007).  In March 2008, the veteran 
submitted an Additional Evidence Response Form, in which he 
explained he was not submitting a motion for good cause for 
the Board to accept the untimely additional evidence.  The 
Board, therefore, takes no action on this evidence and refers 
this evidence to the agency of original jurisdiction (AOJ) 
for review.  Id.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's PTSD is manifested by depressed mood, 
frequent panic attacks and depression, heightened 
irritability, insomnia and nightmares, obsessional rituals, 
and a history of suicide attempts resulting in 
hospitalization, causing occupational impairment in most 
areas of daily life; the veteran's GAF scores ranged from 39 
to 68.  


CONCLUSION OF LAW

The schedular criteria for an initial rating of 70 percent 
for service-connected PTSD have been approximated.  38 
U.S.C.A. §§ 1155, 5107, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in May 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement an increased rating for his service-
connected PTSD.  The RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also requested that 
the veteran send any evidence in his possession that 
pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VAMC records from both the Huntington, West 
Virginia and Chillicothe, Ohio systems.  The RO also provided 
the veteran with VA examinations in July 1997 and April 2004.  
The Board has reviewed reports of these examinations.  As 
noted above, the veteran withdrew his request for a Board 
hearing in correspondence dated in August 2006.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.



Legal Criteria

The veteran claims that the severity of his service-connected 
PTSD has increased and that he is entitled to a rating higher 
than the currently assigned 30 percent.  In his VA Form 9, 
dated in June 2000, the veteran cited an increase in the 
frequency of his flashbacks, an inability to get along with 
family, his verbal abusiveness, suicidal ideations once or 
twice weekly, anger at the world with a poor attitude about 
"everything," desire to be alone, and loss of memory as 
characteristics of his PTSD warranting a higher rating.  The 
veteran described a time he drove his truck into a tree in an 
attempt to commit suicide.  In another VA Form 9, submitted 
in June 2007, the veteran reported that he suffered from 
nightmares weekly of his events in Vietnam.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

The medical evidence in support of the claim consists of VA 
examination reports, dated in July 1997 and April 2004, and 
VAMC mental health outpatient treatment notes, dated from 
February 1998 to February 2006.  The Board finds that this 
evidence, the most pertinent of which is summarized below, 
shows that the veteran's condition as a whole more closely 
approximates the criteria for a rating of 70 percent rather 
than the currently assigned 30 percent.  

Throughout the course of this appeal, the severity of the 
veteran's service-connected PTSD symptoms has fluctuated 
remarkably.  For example, the report of the veteran's first 
PTSD examination in July 1997 was negative for depressed 
mood, suicidal ideations, impaired memory, spatial 
disorientation, or impairment of judgment, insight, or 
abstract thinking.  The only abnormalities noted were the 
veteran's exaggerated startle response, nightmares, 
flashback, and temper.  In February 1999, however, a social 
worker reported that veteran's PTSD to be "chronic and 
severe," that he was unemployable, and that his GAF score 
was 39.  Then, in April 1999, the veteran was found to be 
doing much better.  In a mental health outpatient progress 
note of that date, Dr. A.R. reported that the veteran was 
"feeling fine," sleeping better, and was better able to 
control his temper.  Dr. A.R. described the veteran's mood as 
euthymic and affect as appropriate.  One year after that, 
however, the veteran was apparently doing much worse as 
evidence by a mental health outpatient progress note.  In 
that note, dated in April 2000, Dr. L.B. reported that the 
veteran had a history of suicidal thoughts due to 
"incapacitating PTSD" and that the veteran's current GAF 
score was 40.  

Despite the fluctuating severity of the PTSD symptoms, 
overall, the evidence supports the 70 percent rating.  The 
evidence shows that the veteran's service-connected PTSD is 
manifested by frequent panic attacks and depression, and 
heightened irritability.  In the 2004 VA examination report, 
Dr. M.N. noted that the veteran experienced nightmares with 
panic attacks three times or more in a week.  It is apparent 
from the veteran's own statements that these impair his 
ability to function.  Dr. M.N. also noted observable symptoms 
of physiological reactivity to cues and that the veteran had 
distressing thoughts.  Dr. M.N. also noted that the veteran 
described heightened irritability.  The veteran's wife, 
according to Dr. M.N., confirmed this.    

The evidence is also indicative that the veteran is unable to 
establish and maintain effective relationships and exhibits 
signs of avoidance.  In the April 2004 report, Dr. M.N. noted 
that the veteran stated he did not talk to his family much.  
The veteran also reported he had few friends and avoided 
social activities, thoughts, feelings, or conversations.  

The evidence is also suggestive of obsessional rituals.  In 
the VA examination report, Dr. M.N. noted the veteran's 
insistence on having two hand tools of each type, refusal to 
drink a cup only half full, tendency to count objects in a 
room, and need to check the stove several times in a day.  

Perhaps most significant is that the evidence shows that the 
veteran was hospitalized twice during the course of this 
appeal for his PTSD.  The first of these admissions was 
around April 2003.  Although there are no records in the 
claims file from this time, Dr. A.P. referenced this 
hospitalization in a mental health outpatient progress note 
dated in May 2003.  

The evidence also shows that the veteran was hospitalized 
after experiencing suicidal thoughts in July 2004 when his 
medications had run out.  Dr. M.K. explained in a mental 
health consultation dated in July 2004 that the veteran had 
suicidal ideations with a tentative plan but no intent to 
act.  The doctor's assessment was PTSD, sudden worsening of 
anxiety and depression due to discontinuation of Bupropion.  

The veteran's GAF scores ranged from 39 to 68 throughout the 
course of this appeal, reflecting major impairment to mild 
symptoms.  In addition to the GAF scores referenced above-39 
in February 1999 and 40 in April 2000-the medical evidence 
included the following scores on the following dates.  In a 
mental health outpatient note, dated in November 2003, the 
veteran's GAF score was reported to be 58.  In the VA 
examination report of April 2004, Dr. M.N. assigned a GAF 
score of 60 and concluded that the veteran's symptoms were 
moderate.  In July 2004 when the veteran was hospitalized for 
PTSD, his GAF scores were reported to be 45 and 50 according 
to a discharge summary.  Several months later, in a VA mental 
health outpatient note dated in October 2004, Dr. A.P. 
reported the veteran's GAF score to be 68.  Although the GAF 
scores reflect only mild symptoms at times, they do show much 
more severe impairment at other times.  These periods of 
major impairment would have a substantial effect on the 
veteran's overall occupational and social impairment.  As the 
veteran's overall level of functioning is most relevant, the 
higher scores are not necessarily inconsistent with a 70 
percent rating.  38 C.F.R. § 4.126 (2007).  

In conclusion, the record reveals a wide range of symptoms 
that very adversely affect his ability to function socially 
and occupationally.  These are well documented in the medical 
reports and related evidence and support a 70 percent rating.  
The Board has also considered whether a staged rating is in 
order.  Although the severity of the symptoms appeared to 
have fluctuated greatly throughout the course of this appeal, 
there is no discernable date on which his symptoms increased.  
Accordingly, a staged rating is not in order and a 70 percent 
rating is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of 
characteristics such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  
In the April 2004 examination report, Dr. M.N. noted possible 
visual and auditory hallucinations.  According to the report, 
the veteran reported hearing people mumbling, seeing mice in 
the house, and seeing images of people that his wife was 
unable to see or hear.  Dr. M.N. did not elaborate on these 
symptoms and the record is otherwise negative for reference 
to any hallucinations of any kind.  The Board, therefore, 
does not give much weight to this single reference and has no 
basis to determine the veteran's PTSD is characterized by 
persistent delusions.  Overall, the evidence does not show 
total occupational and social impairment and the criteria for 
a 100 percent rating have not been met.   

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2007).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Entitlement to a 70 percent rating is granted for service-
connected PTSD, subject to the law and regulations 
controlling the award of monetary benefits. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


